Citation Nr: 0610686	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  03-10 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from October 1942 to March 
1946.  He died in March 2000.  The appellant in this matter 
is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 determination of the 
RO that denied the appellant's claim for entitlement to 
service connection for the cause of the veteran's death.


FINDINGS OF FACT

1.  An October 2000 RO rating decision denied entitlement to 
service connection for the cause of the veteran's death.  
Notice of this decision was mailed to the appellant by letter 
from the RO dated November 27, 2000.

2.  In August 2001, the appellant submitted a notice of 
disagreement with the denial of entitlement to service 
connection for the cause of the veteran's death.

3.  In May 2002, the RO furnished the appellant with a 
statement of the case concerning the issue of entitlement to 
service connection for the cause of the veteran's death; 
included with the notice was an Appeal To Board Of Veterans' 
Appeals (VA Form 9) which included instructions advising that 
she was required to file a substantive appeal within 60 days 
of the date of the notice.

4.  In August 2002, the RO received a completed VA Form 9 
from the appellant indicating her intent to appeal.

 

CONCLUSION OF LAW

The appellant did not file a timely substantive appeal on the 
claim of entitlement to service connection for the cause of 
the veteran's death, and the Board lacks jurisdiction to 
consider this matter. 38 U.S.C.A. §§ 7105, 7108 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302(b) 
(2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

Timeliness of substantive appeal is a "downstream" 
jurisdictional matter and application or interpretation of 
the governing law is dispositive.  In such case, the VCAA and 
implementing regulations have no application.  The appellant 
was properly notified of the jurisdictional problem by letter 
from the RO dated in September 2002, and was offered the 
opportunity to present argument or evidence on the matter.  
See Marsh v. West, 11 Vet. App. 468 (1998); VAOPGCPREC 9-99 
(August 18, 1999).

The question to be resolved is whether the Board has 
jurisdiction to consider the issue of entitlement service 
connection for the cause of the veteran's death.  The law 
provides that ". . . questions as to timeliness or adequacy 
of response shall be determined by the Board of Veterans' 
Appeals."  38 U.S.C.A. § 7105(d)(3).

As noted by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit), "it is well-established 
judicial doctrine that any statutory tribunal must ensure 
that it has jurisdiction over each case before adjudicating 
the merits, that a potential jurisdictional defect may be 
raised by the court or tribunal, sua sponte or by any party, 
at any stage in the proceedings, and, once apparent, must be 
adjudicated."  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996) (citations omitted).

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully in statute and regulations. "  
Appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section."  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  
"Proper completion and filing of a Substantive Appeal are the 
last actions the appellant needs to take to perfect an 
appeal."  38 C.F.R. § 20.202.  The notice of disagreement and 
the substantive appeal must be filed with the activity/office 
that entered the determination with which disagreement has 
been expressed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 
20.300.

After a notice of disagreement is filed, a statement of the 
case is to be prepared unless the benefit being sought is 
granted in full.  38 U.S.C.A. § 7105(d)(1). Thereafter, a 
claimant must file the substantive appeal within 60 days from 
the date the statement of the case is mailed or within the 
remainder of the one-year time period from the date of 
mailing of notice of the initial determination being 
appealed, whichever ends later.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b).  A substantive appeal consists of a 
properly completed VA Form 9 or correspondence containing the 
necessary information.  38 C.F.R. § 20.202.  The substantive 
appeal should set out specific arguments relating to errors 
of fact or law made by the RO in reaching the determination 
being appealed.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 
20.202.  An application for review on appeal shall not be 
entertained unless it is in conformity with this Chapter 
[Chapter 71].  38 U.S.C.A. § 7108.

Here, a rating decision of the RO dated in October 2000 
denied entitlement to service connection for the cause of the 
veteran's death.  The RO notified the appellant of this 
decision and of her appellate rights by letter dated November 
27, 2000.  Therefore, the one-year appeals period expired on 
November 27, 2001, one year after "the date of mailing of the 
notice of the result of the initial review or determination."  
38 U.S.C.A. § 7105(b)(1).

A timely notice of disagreement from the appellant was 
received on August 28, 2001.  The RO issued a statement of 
the case dated in May 2002, by letter dated May 9, 2002.  It 
was mailed to the appellant at her most recent address of 
record. She was notified that she was required to file a 
substantive appeal to complete her appeal, and a VA Form 9 
was provided for that purpose.  She was advised that she 
should respond within 60 days from the date of the letter in 
order to perfect her appeal.  The 60 day appeals period 
following the mailing of the statement of the case expired on 
July 8, 2002.  38 U.S.C.A. § 7105(d)(3), 38 C.F.R. § 
20.302(b).  She submitted nothing further prior to August 8, 
2002, when a completed VA Form 9 was received by the RO.

In September 2002, the RO informed the appellant that her 
appeal could not be accepted as it was not timely filed.  In 
subsequent correspondence to the Board, the appellant 
asserted that she was not aware that she had to file her 
appeal within 60 days of the mailing of the statement of the 
case.  However, the VA Form 9 which was provided to her in 
May 2002 included instructions which specifically set forth 
that she was required to file a substantive appeal within 60 
days of the date of the notice.

As noted above, a claim must be perfected by the filing of a 
substantive appeal within 60 days after the mailing of a 
statement of the case (as here) or the remainder of the one-
year period after the mailing of notice of the initial 
determination, whichever is longer.  In this case, the 
appellant did not perfect her appeal by filing a substantive 
appeal in a timely fashion, i.e., by July 8, 2002.  In 
essence, a "case or controversy" involving a pending 
adverse determination that the appellant has taken 


exception to does not currently exist.  See Shoen v. Brown, 6 
Vet. App. 456, 457 (1994).  Accordingly, the Board is without 
jurisdiction to review the appeal with respect to this issue 
and therefore, the claim must be dismissed.   

As a final matter, the law and regulations which require the 
Board to dismiss the appellant's appeal due to lack of 
jurisdiction are intended to protect the rights of claimants 
such as the appellant in the administrative appeals process.  
Thus, the appellant remains in a position to press her claim 
without prejudice, if she so desires by providing new and 
material evidence as to the issue of entitlement to service 
connection for the cause of the veteran's death.


ORDER

A timely substantive appeal was not received to the October 
2000 rating decision denying service connection for the cause 
of the veteran's death.  This claim is dismissed. 



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


